Citation Nr: 0948789	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and May 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran service connection for his 
claimed hearing loss and tinnitus, respectively. 

On a VA Form 9, Substantive Appeal, dated in January 2008, 
the Veteran submitted an appeal for his tinnitus claim 
indicating that he wanted a hearing before the Board.  The 
Veteran was informed in a February 2008 letter that his 
Substantive Appeal was too early because the RO had not yet 
issued a Statement of the Case.  The Veteran timely 
resubmitted his Substantive Appeal for tinnitus in February 
2008, following issuance of a Statement of the Case.  
However, the February 2008 Substantive Appeal noted that he 
did not want a hearing before the Board.  Thus, the Veteran 
effectively withdrew his request for a hearing and the Board 
can proceed to adjudication on the merits of this case.  See 
38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

Sensorineural hearing loss and bilateral tinnitus were not 
shown in service or for many years thereafter, and there is 
no competent medical opinion linking the disorders to 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing service connection for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in 
March 2006 and March 2007 letters, in connection with his 
claims for bilateral sensorineural hearing loss and tinnitus, 
respectively.  These letters advised the Veteran of the 
evidence needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  The letters additionally advised him what 
the types of evidence that would be considered in determining 
both a disability rating and assigning an effective date, 
should service connection for either of his claimed issues on 
appeal be granted.  See Dingess, supra.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include Veteran's service treatment records, VA 
treatment records and examination reports, private treatment 
records, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran was diagnosed 
with moderate/moderately severe bilateral sensorineural 
hearing loss and bilateral persistent tinnitus during his VA 
examination in May 2006.  Thus, the evidence adequately 
demonstrates a current diagnosis during the pendency of his 
appeal.

As for an in-service injury or occurrence, the Board notes 
that there is no record of any treatment for or complaints of 
hearing loss or tinnitus in the Veteran's service treatment 
records.  In fact, the Veteran's service treatment records 
evidence that the Veteran's ears and hearing were normal 
during his enlistment examination in June 1963, as well as at 
discharge during his separation examination July 1967.  Thus, 
there is no objective showing of any hearing loss or tinnitus 
during the Veteran's active duty service.

However, the Veteran contends on appeal, in several different 
correspondences, that he was exposed to acoustical trauma as 
a result of his military service.  In correspondence dated 
January 2008, the Veteran specifically listed exposure to 
noise from large air compressors; generators; dynamite 
explosions; giant stone crushers; concrete and cement mixers; 
various woodworking tools, including several different types 
of saws; jet noise from working in proximity to large 
airplanes taking off and landing in Vietnam; artillery fire; 
and, small arms fire.  

The Veteran's Form DD Form 214 listed that he was a Marine 
during the Vietnam era and that he had a Vietnam Campaign 
Medal and an Armed Forced Expeditionary Medal.  While neither 
of these medals specifically reference that the Veteran saw 
actual combat, the Veteran's Military Occupational Specialty 
(MOS) listed on his DD Form 214 was "Combat Engineer."  
Thus, it is as likely as not the Veteran was exposed to some 
acoustic trauma during service.

The Veteran submitted several statements from himself, his 
friends and his spouse in support of his claims.  These lay 
statements indicate that over the past 20 years the Veteran 
has experienced hearing loss.  The Veteran's spouse indicates 
that his hearing loss has increasingly put a strain on their 
otherwise happy marriage because the Veteran cannot hear her, 
so she has to repeat herself and scream at the Veteran.  She 
indicated that she is increasingly irritated with the 
Veteran, and arguments are more frequent as a result of his 
hearing loss.  The Veteran's two friends' submitted 
statements which indicate that over the course of eight years 
and 20 years, respectively, they have noticed a marked 
increase in the Veteran's hearing loss.  The friend who has 
known the Veteran for 20 years, noted that 20 years ago the 
Veteran did not have any trouble hearing or interacting, but 
that more recently the Veteran has trouble hearing and 
interacting with people and constantly asks people to repeat 
themselves.  Both friends indicate that the Veteran has 
trouble with in the workplace and social situations as a 
result of his hearing loss.  All three statements, as well as 
statements from the Veteran, indicate that the Veteran 
relates his hearing loss to the acoustical trauma he suffered 
as a result of his military service.

VA treatment records indicate that the first objective 
evidence of any hearing loss was in January 2005.  The 
Veteran has submitted a Statement in Support of Claim, Form 
21-4138, which appears to reflect a handwritten recitation of 
prior testing done by a private hearing aid clinic in May 
1995 and April 2000.  The results of these tests appear to 
show that the Veteran had evidence of a hearing loss back to 
May 1995.  VA treatment records from November 2007 and 
January 2008 indicate that the Veteran was fitted for hearing 
aids given to him by VA.

The Board finds that the evidence does not establish 
objective findings of hearing loss within one year of 
discharge from service.  In fact, even if the Veteran's own 
reports, friends' statements, and private medical evidence is 
accepted as true, then the first indication of any hearing 
loss would be 20 years prior to the VA examination in May 
2006, or in 1986.  The first objective evidence of hearing 
loss would not be until May 1995.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider).  Thus, the 
Veteran cannot be presumptively service connected for his 
hearing loss.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran underwent a VA examination in May 2006.  The VA 
examiner noted that the Veteran reported gradual progressive 
hearing loss over the past 20 years, and military noise 
exposure, as documented above, as well as occupational noise 
exposure due to his post-service job in the construction 
industry.  He also reported "shooshing" and air rushing 
sounds in his ears for two years.  The Veteran was diagnosed 
with moderate/moderately severe bilateral sensorineural 
hearing loss and bilateral tinnitus.  After review of the 
Veteran's claims file, including the July 1967 separation 
examination, and examination of the Veteran, the VA examiner 
concluded that the Veteran's tinnitus was specifically 
related to the Veteran's bilateral hearing loss.  The 
examiner further opined that the Veteran's bilateral hearing 
loss was not "caused by or a result of military noise 
exposure."  The rationale given for that opinion was that 
the Veteran's puretone thresholds were normal during his July 
1967 separation examination.  The examiner further concluded 
that the bilateral hearing loss the Veteran experiences is 
most likely related to his occupational noise exposure 
working in the construction industry.

The Veteran, his friends and his spouse all acknowledge that 
the Veteran believes his hearing loss and tinnitus are due to 
his military noise exposure.  However, the Board finds that 
the VA examiner's opinion is more probative than the 
Veteran's lay assertions as to a link to service.  The Board 
notes that where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue where such matter is not capable of lay 
observation.  Jones v. West, 12 Vet. App. 383, 385 (1999); 
Routen v. Brown 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The existence of 
hearing loss requires medical testing to determine, while 
tinnitus is capable of lay substantiation.  However, the 
Veteran reported to the VA examiner that tinnitus began two 
years previously.  Thus, the question as to the etiology of 
both hearing loss and tinnitus requires medical expertise to 
answer.  

While the Veteran is competent to note symptomatology, he has 
not demonstrated that he has specialized medical knowledge.  
Furthermore, the lay statements made by the Veteran's family 
and friends indicate the Veteran's belief, not their own 
assessment, as to medical causation.  Even if it was their 
own medical opinion, there is no evidence of record 
demonstrating any of those family and friends are medical 
professionals capable of providing a competent medical 
opinion as to the causation of the Veteran's hearing loss and 
tinnitus.  Here, the only person with any noted specialized 
knowledge, training or experience is the VA examiner, who 
opined that the Veteran's hearing loss is not due to his 
military noise exposure, but instead more likely due to his 
occupational noise exposure.  The examiner further opined 
that tinnitus is due to the hearing loss.  There is no 
competent medical opinion to the contrary.  

Thus, there is no competent evidence of hearing loss or 
tinnitus in service or for many years thereafter, and there 
is no competent medical opinion of record linking his claimed 
conditions to service.  Given the foregoing analysis, the 
Board finds that the preponderance of the evidence is against 
the claims, and service connection for bilateral 
sensorineural hearing loss and tinnitus must be denied.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


